Citation Nr: 0401720	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for residuals of head and ear injuries.  
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

Procedural history

A review of the record reveals that the veteran's original 
claim for service connection for residuals of head and ear 
injuries, filed in November1996, was denied by rating 
decision in April 1997.  That month, the veteran was notified 
of the adverse decision and his appellate rights.  Nothing 
was received from the veteran for two years.  In April 1999, 
the veteran filed what was styled as a notice of disagreement 
(NOD) as to the April 1997 RO decision.  In July 1999, the RO 
notified the veteran that the NOD was untimely.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The RO treated the 
veteran's April 1999 communication as a request to reopen the 
previously-denied claim.  In an August 1999 rating decision, 
the RO determined that new and material evidence to reopen 
the claim had not been received .  The veteran did not file 
an appeal as to that decision.  

In April 2001, the veteran submitted what he characterized as 
"my buddy's statement", which he requested to be considered 
as new and material evidence.  The RO's January 2002 decision 
denied the claim.  This appeal followed.



FINDINGS OF FACT

1.  An unappealed rating decision in August 1999 denied the 
veteran's claim of entitlement to service connection for 
residuals of head and ear injuries.  

2.  Evidence submitted since the August 1999 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  


CONCLUSION OF LAW

The August 1999 rating decision is final.  Evidence received 
since the August 1999 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for residuals of  head and ear injuries is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (as 
in effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
claimed residuals of head and ear injuries sustained in 
service.  

Initial Matters

As noted in the Introduction, the veteran's claim has been 
denied in the past.  As will be explained in much greater 
detail elsewhere in this decision, in order for previously-
denied claimed to be reopened, new and material evidence must 
be received.  In its January 2002 rating decision, the RO 
apparently reopened the claim for service connection for 
residuals of head and ear injuries, and considered the claim 
on the merits.  However, in the May 2002 Statement of the 
Case, the RO noted that the evidence that had been submitted 
in connection with the veteran's claim to reopen did not 
constitute new and material evidence.  
 
In any event,  the Board must make its own determination as 
to whether new and material evidence has been received which 
is sufficient to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board additionally notes that the veteran has alleged 
that his service medical records are incomplete. The record 
reflects that service medical records for the veteran were 
obtained in March 1997.  Following receipt from the National 
Personnel Records Center (NPRC) of only a few scattered 
service medical records that documented mostly dental 
treatment, the RO made a second request for service medical 
records.  In October 1997, the NPRC responded that the 
veteran's service medical records were forwarded in March 
1997, and that there was no indication that additional 
service medical records existed.  Accordingly, the Board 
concludes that adequate efforts to obtain additional service 
medical records have been undertaken.  Cf. Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).

Moreover, as will be explained in the Board's analysis below, 
the outcome of this case hinges on medical nexus evidence, or 
more precisely the absence thereof.  In other words, even 
accepting the veteran's statements as to injuries he incurred 
in service, there is no medical explanation linking the 
reported injuries to the aneurysm which was identified a 
decade after service.   Thus, even if the missing service 
medical records did show head and injuries, this would not 
put the case in any different posture than it is now. 

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A.

Notice 

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 U.S.C. 
§ 5103, pertaining to VA's duty to notify claimants, includes 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the issue 
revolves around finality and new and material evidence.

In this regard, the Board notes that, in the May 2002 SOC, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156.  In the May 2002 SOC, the RO noted that the evidence 
that had been submitted in connection with the veteran's 
claim to reopen did not constitute new and material evidence 
because it essentially duplicated evidence which was 
previously considered and was merely cumulative or redundant.  

Crucially, the RO sent the veteran a VCAA letter in June 
2002.  The June 2002 VA letter set forth in detail the VCAA 
requirements concerning its duty to notify the veteran.  
Significantly, the letter specifically advised the veteran of 
what evidence the RO would obtain and what evidence was 
required from him.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
"by August 11, 2002," it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in September 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a 
VCAA notification letter because the regulations are contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had over two 
years to submit evidence in support of his claim (filed in 
April 2001), and in fact, he has done so.  It now appears 
that VA has all the information needed to decide the case.  
It therefore appears quite pointless to require VA to wait 
still longer to adjudicate this long-standing appeal when it 
is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the SOC and the 90 day notice of 
transfer of the claims file to the Board that he had more 
time to submit evidence.  And presently, no additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA notice letter in June 2002. 

Moreover, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not prohibited 
from making a decision on a claim before the expiration of 
the one-year period after a notice to the veteran and his 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, P.L. 108--183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) [to be codified at 38 U.S.C. § 5103(b)].  The 
deficiency has thus been rectified by operation of the new 
law.  

In conclusion, the veteran has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim will proceed.

Duty to assist

With respect to VA's duty to assist, once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C. § 5103A.  

The Board also notes that the veteran has been accorded all 
appropriate procedural due process.  See 38 C.F.R. § 3.103 
(2003).  He presented testimony before the undersigned during 
a personal hearing which was conducted at the RO in May 2003.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2002)].  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was initiated in April 
2001, prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual Background

The veteran served in the United States Army as a cannon 
crewman.

The available service medical records are negative for any 
pertinent abnormalities.  On an April 1985 health 
questionnaire, signed by the veteran and his physician, the 
veteran denied having any serious illness, operation or 
hospitalization in the past, and he denied having frequent 
headaches or other unusual medical problems.  

There is no pertinent medical evidence for approximately a 
decade after service.

Medical reports from Millard Fillmore Hospital show that in 
1996 the veteran presented with a two month history of 
worsening headaches and cough.  CT scan revealed a left 
temporal lesion and angiogram showed a giant left MCA 
aneurysm.  The veteran underwent an elective craniotomy and 
clipping of the aneurysm.  Post operatively, he had a right 
sided hemiparesis.  

Coincidentally, the veteran filed his initial claim of 
entitlement to service connection for residuals of head and 
ear injuries in November 1996.  On VA examination in January 
1997, the veteran furnished a history of developing headaches 
in 1984 which he felt were due to noise from artillery fire.  
He also reported having hearing loss which began in 1986.  
Air conduction testing revealed moderate right ear hearing 
loss and no response to stimuli in the left ear.  General 
medical examination resulted in a diagnosis of right 
hemiparesis.  

In an April 1997 rating decision, the RO denied entitlement 
to service connection for residuals of head and ear injuries.  
The denial was predicted on a finding that the veteran had 
not submitted evidence showing that the claimed conditions 
were related to his period of service.  The veteran was duly 
notified of that decision.  
As was noted in the Introduction, he filed an untimely NOD 
two years later, which was interpreted by the RO as a claim 
to reopen.  No additional evidence was submitted.  In an 
August 1999 rating decision, the RO determined that new and 
material evidence to reopen the claim for service connection 
for residuals of head and ear injuries had not been 
submitted.  The veteran was duly notified of that decision.  
He did not file an appeal.  

In April 2001, the veteran requested that his claim be 
reopened.  Accompanying his request was a document he 
described as "my buddy's statement".  In fact, the document 
is a statement of and signed by the veteran, which was 
witnessed by one D.M.  In his statement, the veteran reported 
"many injuries to the head" during service, as well as 
exposure to artillery fire.   The veteran stated that D.M. 
"witnessed my terrible headaches" in service.  

The veteran provided testimony at his personal hearing in May 
2003 concerning head injuries and exposure to acoustic trauma 
in service.  He was informed that a medical nexus opinion was 
necessary to reopen his claim [see the hearing transcript, 
page 24].  At that time, he indicated that he would attempt 
to obtain medical opinions from a private physician who had 
treated him previously.  The record was held open for an 
additional 60 days to provide the veteran the opportunity to 
obtain such statements.  No evidence was subsequently 
submitted to VA.

Analysis

The unappealed August 1999 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for residuals of 
head and ear injuries may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the present inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after August 1999) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran's residuals of head and ear injuries are related 
to service.  

In essence, the previous denials of the veteran's claim by 
the RO were based on a lack of any competent medical evidence 
which service to link the veteran's current disabilities, 
which according to the medical records manifested a decade 
after service and were related to an intercranial aneurysm, 
and injuries reportedly sustained in service. 

The evidence of record received since August 1999 consists of 
a March 2001 statement signed by the veteran and D.M., who 
the veteran claims was a buddy of his in service, and the 
veteran's hearing testimony in May 2003.  This evidence can 
be considered "new" in that it was not of record at the 
time of the August 1999 RO decision.  To some degree, 
however, the veteran's statements are not new, in that they 
are reiterative of previous claims made to the effect that he 
has residuals of injuries sustained during service. In any 
event, insofar as the March 2001 statement, as well as the 
May 2003 hearing testimony, are an attempt to support the 
veteran's assertion that the claimed disabilities are related 
to service, the statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  

It is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  

Here, the record does not reflect that either the veteran or 
D.M. possess the medical training and expertise necessary to 
render an opinion concerning the diagnosis and etiology of 
the veteran's current head and ear disabilities.  Their 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  The statement from the veteran 
and D.M. are therefore not material.

In summary, the evidence received since the unappealed August 
1999 rating decision does not show that the veteran has 
current head and ear disabilities that are related to his 
military service, including exposure to acoustic trauma or 
head injuries.  In the absence of new and material evidence, 
the August 1999 rating decision remains final, the veteran's 
claim is not reopened and the benefit sought on appeal 
remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for 
residuals of head and ear injuries.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

The Board again acknowledges the veteran's contention that 
not all service medical records have been obtained.  As 
discussed above, the Board feels that adequate attempts have 
been made to secure all available service medical records.  
The Board again notes, however, that even assuming for 
argument's sake that additional service medical records do 
exist, they would not contain evidence sufficient to reopen 
the claim.  The evidence necessary to reopen the veteran's 
claim is competent medical evidence which provides a nexus 
between his current disabilities and service.  Any potential 
additional service medical records would only confirm that 
the veteran was injured in service, but manifestly would not 
provide the required medical nexus as to the current 
disabilities, which first manifested in 1996, a decade after 
service.  Therefore, any further search for additional 
service medical records would not aid the veteran in 
reopening his claims.  




CONTINUED ON NEXT PAGE



ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for 
residuals of head and ear injuries.  The claim remains 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



